DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/24/2022 has been entered.
Response to Amendment
	The amendment filed 06/24/2022 has been entered. Claims 1-21 remain pending in the application. Applicant’s amendments to the claims have overcome each interpretation of the rejection previously set forth in the Final Office Action mailed 01/27/2022, however a new interpretation of prior art is being applied.
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on the previous interpretation of the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Arguments directed to the claims as amended are addressed in the body of the rejection below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 11, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Correa et al. (WO 95/10982) in view of Goodwin et al. (US Patent 5,817,061), hereinafter known as “Correa” and “Goodwin,” respectively.
With regards to claim 1, Correa discloses (Figure 1) an instrument system, comprising: 
an instrument shaft (see annotated figure 1 below) comprising:
	a distal end (see annotated figure 1 below) insertable into a patient body (Page 2 lines 4-9), wherein the distal end has a distal-most end face (see annotated figure 1 below); 
	a proximal end (opposite of distal end) that remains outside of the patient body;
	an inner channel 3 passing axially and continuously through the instrument shaft; 
	at least one working channel 2/4/5/6 passing axially and continuously in the instrument shaft;	
wherein the distal-most end face of the instrument shaft is formed as a plane and beveled at an angle different from 90 degrees against a middle axis of the instrument shaft 20 (angle of the distal-most end face shown in Figure 1 is a non-90 degree angle); and
wherein the inner channel 3 and the at least one working channel 2/4/5/6 of the instrument shaft 20 emerge in the distal-most end face (figure 1).

    PNG
    media_image1.png
    328
    448
    media_image1.png
    Greyscale

Correa is silent to an obturator that can coaxially receive an optical system, wherein the obturator is insertable in the inner channel in such a manner that a transparent distal tip of the obturator projects out of the distal-most end face of the instrument shaft; 
wherein a valve block is attached at the proximal end of the instrument shaft, the valve block closes off the inner channel and allows for sealed passage of the obturator or the optical system; 
and when the obturator is inserted, the transparent distal tip of the obturator merges continuously into the distal-most end face of the instrument shaft.
However, in a similar field of endeavor, Goodwin teaches (Figures 1 and 2) an obturator 13 that can coaxially receive an optical system 24 (Col 5 lines 2-5), wherein the obturator 13 is insertable in the inner channel in such a manner that a transparent distal tip 15 (Col 2 lines 30-31) of the obturator projects out of the distal-most end face of the instrument shaft (see tip 15 projecting out of the shaft 20 in Figure 1); 
wherein a valve block 19 is attached at the proximal end of the instrument shaft 20, the valve block 19 closes off the inner channel and allows for sealed passage of the obturator 13 or the optical system 24; 
and when the obturator 13 is inserted, the transparent distal tip 15 of the obturator 13 merges continuously into the distal-most end face of the instrument shaft 20 (Figure 1).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the instrument system of Correa to include the obturator of Goodwin for the purpose of dissecting tissue in operation (Col 3 line 64 – Col 4 line 18), and to include the valve block of Goodwin for the purpose of manipulating the proximal end of the device and allowing the obturator to pass through.
With regards to claim 15, Correa discloses (Figure 1) an instrument, comprising: 
an instrument shaft (see annotated figure 1 below) with a middle axis; 
a distal end (see annotated figure 1 below) of the instrument shaft, the distal end insertable into a patient body (Page 2 lines 4-9) and having a distal-most end face (see annotated figure 1 below), the distal-most end face being formed as a plane and beveled at a non-90 degree angle against the middle axis of the instrument shaft (angle of the distal-most end face shown in Figure 1 is a non-90 degree angle); 
a proximal end (opposite of distal end) of the instrument shaft, the proximal end remaining outside of the patient body when the distal end is inserted into the patient body; 
an inner channel 3 passing axially through the instrument shaft; 
a working channel 2/4/5/6 passing axially through the instrument shaft;
	wherein the inner channel 3 and working channel 2/4/5/6 are separate from one another;
wherein the inner channel 3 and the working channel 2/4/5/6 of the instrument shaft emerge in the distal-most end face (see annotated figure 1 below).

    PNG
    media_image1.png
    328
    448
    media_image1.png
    Greyscale

Correa is silent to a valve block at the proximal end of the instrument shaft, the valve block closing off the inner channel and allows for sealed passage of the obturator with a distal transparent tip 15; 
wherein the inner channel is configured to receive the obturator such that the transparent distal tip of the obturator projects out of the distal-most end face of the instrument shaft; and 
and when the obturator is inserted, the transparent distal tip of the obturator merges continuously into the distal-most end face of the instrument shaft.
However, in a similar field of endeavor, Goodwin teaches (Figures 1 and 2) a valve block 19 at the proximal end of the instrument shaft 20, the valve block 19 closing off the inner channel (channel within 20 in which 13 passes through) and allows for sealed passage of the obturator 13 with a distal transparent tip 15 (Col 2 lines 30-31); 
wherein the inner channel (channel within 20 in which 13 passes through) is configured to receive the obturator 13 such that the transparent distal tip 15 of the obturator 13 projects out of the distal-most end face of the instrument shaft 20 (see tip 15 projecting out of the shaft 20); and 
and when the obturator 13 is inserted, the transparent distal tip 15 of the obturator 13 merges continuously into the distal-most end face of the instrument shaft 20.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the instrument system of Correa to include the obturator of Goodwin for the purpose of dissecting tissue in operation (Col 3 line 64 – Col 4 line 18), and to include the valve block of Goodwin for the purpose of manipulating the proximal end of the device and allowing the obturator to pass through.
With regards to claim 18, Correa discloses (Figure 1) an instrument system, comprising: 
an instrument, comprising: 
	an instrument shaft (see annotated figure 1 below) with a middle axis; 
	a distal end of the instrument shaft, the distal end insertable into a patient body (Page 2 lines 4-9) and having a distal-most end face (see annotated figure 1 below), the distal-most end face being formed as a plane and beveled at a non-90 degree angle against the middle axis of the instrument shaft (angle of the distal-most end face shown in Figure 1 is a non-90 degree angle); 
	a proximal end of the instrument shaft, the proximal end remaining outside of the patient body when the distal end is inserted into the patient body; 
	an inner channel 3 passing axially through the instrument shaft; 
	a plurality of working channels 2/4/5/6 passing axially through the instrument shaft;
	wherein the inner channel 3 and the plurality of working channels 2/4/5/6 are separate from one another (figure 1);
wherein the inner channel 3 and at least one working channel 2/4/5/6 emerge in the distal-most end face (figure 1)


    PNG
    media_image1.png
    328
    448
    media_image1.png
    Greyscale

Correa is silent to a valve block at the proximal end of the instrument shaft, the valve sealing the inner channel;  
an obturator with a transparent distal tip; 
wherein the inner channel is configured to receive the obturator such that the transparent distal tip of the obturator projects out of the distal-most end face of the instrument shaft; and 
when the obturator is inserted, the transparent distal tip of the obturator merges continuously into the distal-most end face of the instrument shaft.
However, in a similar field of endeavor, Goodwin teaches (Figures 1 and 2) a valve block 19 at the proximal end of the instrument shaft 20, the valve sealing the inner channel;  
an obturator 13 with a transparent distal tip 15; 
wherein the inner channel is configured to receive the obturator (channel within 20 in which 13 passes through) such that the transparent distal tip 15 of the obturator 13 projects out of the distal-most end face of the instrument shaft 20; and 
when the obturator 13 is inserted, the transparent distal tip 15 of the obturator 13 merges continuously into the distal-most end face of the instrument shaft 20.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the instrument system of Correa to include the obturator of Goodwin for the purpose of dissecting tissue in operation (Col 3 line 64 – Col 4 line 18), and to include the valve block of Goodwin for the purpose of manipulating the proximal end of the device and allowing the obturator to pass through.
With regards to claim 4, the modified device of Correa/Goodwin disclose wherein a distally located outer edge of the distal-most end face (Correa figure 1) between an outlet opening of the inner channel (Correa: 3) and an outer circumference of the distal-most end face is angled with a bevel (Correa: distal-most end face is sloped surface; or a bevel) in such a manner that the distal-most end face in an area of the bevel merges at an acute angle into the outer circumference of the distal tip of the obturator (13 of Goodwin) projecting from the distal-most end face (angle is acute from an inner channel 3 of Correa to the distal-most end face; see annotated figure 1 below).

    PNG
    media_image2.png
    328
    448
    media_image2.png
    Greyscale

With regards to claim 11, the Correa further discloses wherein one of the at least one working channels 5/6 may be used as an insufflation channel (Abstract).
Claims 2-3, 16-17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Correa/Goodwin in view of Loubens et al. (US Patent 6,689,096), hereinafter known as “Loubens.”
With regards to claims 2-3, 16-17, and 19-20, Correa/Goodwin discloses the instrument and instrument system as claimed in claims 1, 15, and 18. Correa/Goodwin are silent wherein the distal-most end face of the instrument shaft is beveled against the middle axis of the instrument shaft at an angle between 30 and 60 degrees; and wherein the continuous inner channel emerges eccentrically relative to the middle axis of the instrument shaft in a distally located surface area of the distal-most end face.
However, Loubens teaches (Figures 6, 11) wherein the distal-most end face of the instrument shaft 2 is beveled against the middle axis of the instrument shaft at an angle between 30 and 60 degrees (Col 8 lines 4-5); and wherein the continuous inner channel 21 emerges eccentrically (Col 7 line 66 – Col 8 line 3) relative to the middle axis of the instrument shaft in a distally located surface area of the distal-most end face (Figure 11).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the instrument and instrument system disclosed by Correa/Goodwin to include the angled distal-most end face and an eccentric inner channel as disclosed by Loubens for the purpose of angling the distal-most end face in a sharper shape to improve the piercing motion of the trocar. As well, according to MPEP 2144.04, a change in shape motivation is provided since the angle of the distal-most end face is a matter of choice in which a person of ordinary skill in the art would have found obvious.
With regards to claim 21, Correa discloses (Figures 1) an instrument system, comprising: 
an instrument shaft (see annotated figure 1 below) comprising:
	a distal end insertable into a patient body (Page 2 lines 4-9), wherein the distal end has a distal-most end face (see annotated figure 1 below); 
	a proximal end (opposite of distal end) that remains outside of the patient body (Col 4 lines 7-9 – proximal end that contains grip for manipulating the obturator; see Figure 3);
	an inner channel 3 passing axially and continuously through the instrument shaft; 	
	at least one working channel 2/4/5/6 passing axially and continuously in the instrument shaft;
wherein the distal-most end face of the instrument shaft is formed as a plane and beveled at an angle different from 90 degrees against a middle axis of the instrument shaft (angle of the distal-most end face shown in Figure 1 is a non-90 degree angle); and
wherein the inner channel 3 and the at least one working channel 2/4/5/6 of the instrument shaft emerge in the distal-most end face.

    PNG
    media_image1.png
    328
    448
    media_image1.png
    Greyscale

Correa is silent to an obturator that can coaxially receive an optical system, wherein the obturator is insertable in the inner channel in such a manner that a transparent distal tip of the obturator projects out of the distal-most end face of the instrument shaft; 
wherein a valve block is attached at the proximal end of the instrument shaft, the valve block closes off the inner channel and allows for sealed passage of the obturator or the optical system; 
and when the obturator is inserted, the transparent distal tip of the obturator merges continuously into the distal-most end face of the instrument shaft.
However, in a similar field of endeavor, Goodwin teaches (Figures 1 and 2) an obturator 13 that can coaxially receive an optical system 24 (Col 5 lines 2-5), wherein the obturator 13 is insertable in the inner channel in such a manner that a transparent distal tip 15 (Col 2 lines 30-31) of the obturator projects out of the distal-most end face of the instrument shaft (see tip 15 projecting out of the shaft 20 in Figure 1); 
wherein a valve block 19 is attached at the proximal end of the instrument shaft 20, the valve block 19 closes off the inner channel and allows for sealed passage of the obturator 13 or the optical system 24; 
and when the obturator 13 is inserted, the transparent distal tip 15 of the obturator 13 merges continuously into the distal-most end face of the instrument shaft 20 (Figure 1).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the instrument system of Correa to include the obturator of Goodwin for the purpose of dissecting tissue in operation (Col 3 line 64 – Col 4 line 18), and to include the valve block of Goodwin for the purpose of manipulating the proximal end of the device and allowing the obturator to pass through.
Correa/Goodwin are silent wherein the continuous inner channel emerges eccentrically relative to the middle axis of the instrument shaft in a distally located surface area of the distal-most end face.
However, Loubens teaches (Figures 6, 11) wherein the continuous inner channel 21 emerges eccentrically (Col 7 line 66 – Col 8 line 3) relative to the middle axis of the instrument shaft in a distally located surface area of the distal-most end face (Figure 11).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the instrument and instrument system disclosed by Correa/Goodwin to include an eccentric inner channel as disclosed by Loubens for the purpose of angling the distal-most end face in a sharper shape to improve the piercing motion of the trocar. As well, according to MPEP 2144.04, a change in shape motivation is provided since the angle of the distal-most end face is a matter of choice in which a person of ordinary skill in the art would have found obvious.
Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Correa/Goodwin in view of Boebel et al. (US Patent 6,458,077), hereinafter known as “Boebel.”
With regards to claims 5-9, Correa/Goodwin disclose the instrument system as claimed in claim 1. Correa/Goodwin are silent wherein the at least one working channel, in a proximal end region, is angled against a longitudinal axis of the instrument shaft in a proximally opening angle in an appendage molded on the proximal end of the instrument shaft and a hand grip is disposed at the proximal end of the instrument shaft; 
wherein the at least one working channel comprises three working channels disposed in the instrument shaft, the three working channels proceed axially parallel to the inner channel on a same side adjacent to the inner channel and emerge distally into a proximally located area of the distal-most end face; 
wherein, in proximal end regions, each of the three working channels merge into appendages; and 
wherein two appendages fall in a plane enclosing the longitudinal axis of the instrument shaft, while the third appendage proceeds at an angle to the plane enclosing the longitudinal axis of the instrument shaft;
 wherein the at least one hand grip comprises two hand grips formed at the proximal end of the instrument shaft, each hand grip of the two hand grips having a rod shape and being angled at a proximally opening angle relative to the longitudinal axis of the instrument shaft and against one another;
wherein each of the hand grips is disposed beneath one of the appendages, which is disposed in a plane with the middle axis of the instrument shaft; and
 wherein each of the appendages of the working channel has a valve which closes the working channel and allows for sealed passage of an instrument.
However, Boebel teaches (Figures 1-3) wherein the at least one working channel (channel within 5.1), in a proximal end region, is angled against a longitudinal axis of the instrument shaft 2 in a proximally opening angle in an appendage 5.1 molded on the proximal end of the instrument shaft 2 and a hand grip 3.3/3.7 is disposed at the proximal end of the instrument shaft 2; 
wherein the at least one working channel comprises three working channels (three appendages 5.1 with each comprising three working channels) disposed in the instrument shaft 2, the three working channels proceed axially parallel to the inner channel on a same side adjacent to the inner channel and emerge distally into a proximally located area of the distal-most end face (See Figure 1, channel within 5.1 is seen extending to the distal-most end face through “H”); 
wherein, in proximal end regions, each of the three working channels merge into appendages (three appendages 5.1; see Figure 3); and 
wherein two appendages (any two of the three appendages 5.1) fall in a plane enclosing the longitudinal axis of the instrument shaft, while the third appendage proceeds at an angle to the plane enclosing the longitudinal axis of the instrument shaft (the third appendage can be any of the remaining appendage not included in the two appendages above, the third appendage lies at a 180 degree angle to the plane enclosing the longitudinal axis of the instrument shaft; see annotated figure 3 of Boebel below);
 wherein the at least one hand grip comprises two hand grips 3.3/3.7 formed at the proximal end of the instrument shaft, each hand grip of the two hand grips having a rod shape and being angled at a proximally opening angle relative to the longitudinal axis of the instrument shaft and against one another (seen angled in Figure 1);
wherein each of the hand grips 3.3/3.7 is disposed beneath one of the appendages (Figure 1), which is disposed in a plane with the middle axis of the instrument shaft; and
 wherein each of the appendages 5.1 of the working channel has a valve 5.7 which closes the working channel and allows for sealed passage of an instrument (Col 3 line 62 – Col 4 line 5).

    PNG
    media_image3.png
    516
    841
    media_image3.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the instrument system of Correa/Goodwin for the appendages and hand grips of Boebel for the purpose of including a grip to be manipulated at the proximal end of the instrument system and facilitate maneuverability of the device.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the instrument system disclosed by Correa/Goodwin to include the appendages of the working channel having a valve which closes the working channel and allows for sealed passage of an instrument for the purpose of tightly sealing the proximal end of the instrument as to not allow any objects or materials to enter the device.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Correa/Goodwin in view of Riek et al. (US PGPub 2014/0194685), and further in view of Kahle et al. (US PGPub 2010/0081988), hereinafter known as “Riek” and “Kahle,” respectively. 
With regards to claims 10, Correa/Goodwin disclose the instrument system as claimed in claim 1. Correa/Goodwin are silent wherein the optical system incorporated in the obturator is removable from the obturator and in place of the obturator, is introducible through the valve block into the inner channel of the instrument shaft.
However, Riek teaches wherein the optical system incorporated in the obturator is removable from the obturator and in place of the obturator, is introducible through the valve block into the inner channel of the instrument shaft (Paragraphs 16 and 49).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the instrument system of Correa/Goodwin for the removable/insertable optical system of Riek for the purpose of visualizing the body without the use of the trocar to predetermine the area needing piercing before applying the trocar. 
Correa/Goodwin/ /Riek are silent wherein the optical system is fixable with a clamp.
However, Kahle teaches (Figures 32-33) wherein a laparoscope is fixable with a clamp 45e.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the instrument disclosed by Correa/Goodwin/Riek for the clamp of Kahle for the purpose of securely locking the instrument in place. Selectively locking the optical system is useful to be able to firmly use the device when the optical system is in use, and to be able to remove the optical system when the obturator is needed to be in use. There is no clamping or locking procedure disclosed in Correa/Goodwin/Riek, so this mechanism would serve to either let the instrument freely rotate or prevent rotation (Paragraph 83 of Kahle).
Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Correa/Goodwin in view of Can et al. (US PGPub 2010/0280368), hereinafter known as “Can.”
With regards to claim 12, Correa/Goodwin discloses the instrument system as claimed in claim 1. Correa/Goodwin is silent wherein a retainer is disposed at the proximal end of the instrument shaft, allowing axially positioned fixation of the obturator.
However, Can teaches (Figure 5) a retainer 70 disposed at the proximal end of the instrument shaft, allowing axially positioned fixation of the obturator (Paragraph 74).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the instrument system disclosed by Correa/Goodwin to include the retainer disclosed by Can for the purpose to not unintentionally injure a body part via the tip of the obturator during introduction of the trocar (Paragraph 74 of Can).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Correa/Goodwin in view of Kahle. 
With regards to claim 13, Correa/Goodwin disclose the instrument system as claimed in claim 1. Correa/Goodwin are silent wherein a clamp is disposed at the proximal end of the instrument shaft.
However, Kahle teaches (Figures 32-33) wherein a clamp 45e is disposed at the proximal end of the instrument shaft (Figure 33; Paragraph 83).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the instrument disclosed by Correa/Goodwin for the clamp of Kahle for the purpose of securely locking the instrument in place. Selectively locking the optical system is useful to be able to firmly use the device when the optical system is in use, and to be able to remove the optical system when the obturator is needed to be in use. There is no clamping or locking procedure disclosed in Correa/Goodwin, so this mechanism would serve to either let the instrument freely rotate or prevent rotation (Paragraph 83 of Kahle).
Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Correa/Goodwin in view of Nilsagard et al. (US PGPub 2017/0224424), hereinafter known as “Nilsagard.”
With regards to claim 14, Correa/Goodwin discloses the instrument system as claimed in claim 1. Correa/Goodwin are silent to a fastener molded on the instrument shaft that secures the instrument shaft to an operating stand. 
However, Nilsagard teaches (Figures 1 and 2) a fastener (17a, 17b, 17c, 17d) on the instrument shaft that secures the instrument shaft to a stand (Paragraph 87). The limitation of “molded” is a product-by-process limitation, and the final product of the fasteners disclosed by Nilsagard would meet the final product of a molded fastener. Both are ultimately attached to the instrument shaft.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the instrument system disclosed by Correa/Goodwin to include the fastener to mold the instrument shaft to an operating stand as disclosed by Nilsagard for the purpose of keeping the instrument steady and performing the functions of the instrument without user error/movement.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ADAM whose telephone number is (571)272-8981. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED S ADAM/Examiner, Art Unit 3771                                                                                                                                                                                                        09/19/2022

/KATHERINE M SHI/Primary Examiner, Art Unit 3771